*378While we do not condone petitioner’s failure to provide the information specifically requested by the DHCR, and are unpersuaded by petitioner’s argument that the application it submitted for major capital improvement (MCI) rent increases contained the date sought, it was arbitrary, under all of the circumstances presented, for the DHCR to have denied the MCI application without according petitioner a final opportunity to establish its entitlement to the rent increases.
Accordingly, the judgment of the IAS Part is reversed, and this matter is remanded to the DHCR for further proceedings and redetermination of the petition for administrative review. We have considered petitioner’s further arguments on appeal, and find them to be without merit. Concur—Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ.